 

Exhibit 10.3


MORTGAGE MODIFICATION/EXTENSION AGREEMENT


THIS MORTGAGE MODIFICATION/EXTENSION AGREEMENT (the “Agreement”) made and
entered into this 27th day of September, 2007, by and between Branch Banking and
Trust Company, N.A., (hereinafter referred to as “Mortgagee”), and Pineapple
House of Brevard, Inc, (hereinafter referred to as “Mortgagor”).
 
W I T N E S S E T H:


WHEREAS, on or about November 18, 2005, the Mortgagor, as evidence of a loan
made to it by Mortgagee in the principal amount of $14,000,000.00 executed and
delivered to the Mortgagee its Promissory Note dated November 18, 2005, in the
face amount of $14,000,000.00; and


WHEREAS, as security for payment of the Promissory Note, the Mortgagor executed
and delivered to the Mortgagee a certain Mortgage (the “Mortgage”) dated
November 18, 2005, and recorded in Official Records Book 5567 at Page 2467 of
the Public Records of Brevard County, Florida; and


WHEREAS, the Mortgagor has requested the Mortgagee to extend the Promissory Note
and the Mortgagee is willing to do so provided the Mortgagor executes and
delivers to the Mortgagee (i) a Renewal Promissory Note evidencing the extension
and (ii) this Agreement.


WHEREAS, the Mortgage and Note evidence an unpaid principal sum now outstanding
amounting to Six Million Two Hundred Ninety Two Thousand One Hundred Ninety Nine
Dollars and 15/100 ($6,292,199.15) which the Mortgagee at Mortgagors request has
permitted Mortgagor to renew and modify as to manner of repayment by a Renewal
Promissory Note (the “Renewal Note”) in favor of Mortgagee of even date herewith
and the Mortgagor and Mortgagee desire to modify the terms of the Loan
Documents.


NOW, THEREFORE, in consideration of mutual promises herein contained, the
parties do hereby agree as follows:


1. DEFINITIONS. Unless expressly defined in this Agreement, all capitalized
terms shall have the definitions set forth in the Mortgage.


2. EXTENSION OF LOAN. At the request of the Mortgagor, the Mortgagee has agreed
to extend the loan evidenced by the Promissory Note, and, as evidence of said
extension, the Mortgagor has executed and delivered to the Mortgagee its Renewal
Promissory Note (the “Renewal Note”) dated the date hereof in the amount of
$14,000,000.00. The term “Note” shall hereafter mean and refer to the Promissory
Note as renewed by the Renewal Note, as said Promissory Note may be amended,
modified, renewed or substituted for from time to time.
3. AMOUNTS DUE ON THE NOTE. There is as of the date hereof due and owing to the
Mortgagee on the Note the unpaid principal balance of $6,292,199.15 together
with any accrued interest, with interest thereafter as set forth in the Note.
The Mortgagor further states and agrees that said amounts are absolutely and
unconditionally due and owing to the Mortgagee upon the Note and are not subject
to any claims, counterclaims, defenses or other rights of offset whatsoever. To
the extent the Mortgagor should have any claims, counterclaims, defenses or
other rights of offset of any nature whatsoever, the Mortgagor in consideration
of the renewal of the Promissory Note does hereby expressly waive any such
claims, counterclaims, defenses or other rights of offset.


 
 

--------------------------------------------------------------------------------

 
4. MORTGAGE TO CONTINUE TO SECURE NOTE. The Mortgage shall continue to secure
the full and prompt payment of the Note (as extended by the Renewal Note and as
the same may be amended, modified, renewed or substituted for from time to time
in the future) in the same manner and upon the same conditions as if the
Mortgage originally secured the full and prompt payment of Note.


5. FUTURE AMENDMENTS TO NOTE. As defined above, the term “Note” includes all
future amendments, modifications, renewals or substitutions of the Note and as
set forth above, the Mortgage shall further secure the Note as so amended,
modified, renewed or substituted for from time to time. As such, should the Note
at any time in the future be amended, modified, renewed or substituted for, the
Mortgage shall continue to secure the loan evidenced thereby and it shall not be
necessary to execute any further Modification or Extension Agreement of the
Mortgage provided, however, nothing contained herein shall obligate the
Mortgagee to agree to any further extension or modification in the future.


6. RATIFICATION. Except as expressly modified herein, all of the remaining terms
and conditions of the Mortgage and assignment of Rents are hereby ratified and
confirmed, and shall continue to remain in full force and effect. Nothing herein
contained shall be construed to impair the priority or security afforded by the
Mortgage or the Note secured hereby as herein modified.


7. COMPLETE AGREEMENT. This Agreement constitutes the complete agreement between
the parties hereto and incorporates all prior discussions, agreements and
representations made in regard to the matters set forth herein. This Agreement
may not be amended, modified or changed except by writing signed by the party to
be charged by said amendment, change or modification.


8. SURVIVAL OF COMMITMENT LETTER.  This Agreement is being executed by Mortgagee
and Mortgagor pursuant to the terms, conditions and covenants set forth in
Mortgagee’s commitment letter to Mortgagor dated July 7, 2005 (the “Commitment
Letter”). Mortgagor and Mortgagee hereby agree that the terms, conditions, and
covenants of the Commitment Letter shall survive the closing of the Renewal Note
and Mortgage Modification/Extension Agreement, and that a default under the
Commitment Letter shall constitute a default with respect to the Mortgage and
Renewal Promissory Note and Mortgage Modification/Extension Agreement thereof.


MORTGAGOR AND MORTGAGEE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY HEREBY WAIVE
THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED UPON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY OF THE
PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE MORTGAGEE ENTERING INTO
THIS AGREEMENT.


IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as of the
day and year above written.
    

Signed, sealed and delivered Mortgagor:

in the presence of:
 
Pineapple House of Brevard, Inc

 /s/ Candace R. Sammons 
Witness:  Candace R. Sammons 
 /s/ Stephen R. Wherry 
Stephen R. Wherry, Vice President
 

 /s/ Daniel R. Monteau  
Witness:  Daniel R. Monteau
 

 
 




 
 

--------------------------------------------------------------------------------

 
 

 
Mortgagee:
Branch Banking and Trust Company

/s/ Victoria Costa 
Witness:  Victoria Costa
 /s/ Lori A. Baldwin    
Lori A. Baldwin, Vice President

 


 /s/ Kathleen Lars 
Witness:  Kathleen Lars
 



STATE OF   FL   
COUNTY OF   Alachua   


The foregoing instrument was acknowledged before me this 27th day of September,
2007 by Stephen R. Wherry, as Vice President of Pineapple House of Brevard, Inc.
who is personally known to me or has produced   Florida Drivers License       
as identification.


 /s/ Daniel R. Monteau   
Notary Public


STATE OF FLORIDA
COUNTY OF BREVARD


The foregoing instrument was acknowledged before me this 27th day of September,
2007 by Lori A. Baldwin as Vice President of Branch Banking and Trust Company
who is personally known to me or has produced           as identification.


 /s/ Victoria Costa   
Notary Public